Judgment unanimously affirmed. Memorandum: The suppression court properly found that the police had probable cause to arrest the defendant. The police knew a burglary had been committed minutes earlier and followed an unbroken trail of fresh footprints in the snow leading to defendant. Defendant slowed from a run to a walk and was out of breath when first observed by the police, he was wearing large sneakers which fit the footprints, he gave a false identification and he was recognized by the police officer *960from his prior involvement in burglary related incidents. Under these circumstances a reasonable person would conclude that defendant was the perpetrator of the attempted burglary (see, People v McRay, 51 NY2d 594, 602; People v Cantor, 36 NY2d 106, 111; People v Johnson, 102 AD2d 616, 623; People v Grant, 83 AD2d 277, 280; People v Karpel, 66 AD2d 960, 961). (Appeal from judgment of Monroe County Court, Marks, J. — attempted burglary, second degree; criminal mischief, fourth degree.) Present — Dillon, P. J., Callahan, Denman, Green and Pine, JJ.